Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

133. The[[In combination with the]] orthotic device of claim 113, wherein said first actuator comprises[[an actuator which imparts motion to said orthotic device, said actuator comprising]]: 
a frame and a plate disposed in opposing relation to each other; a stator disposed between said frame and said plate; a rotor disk equipped with a rotor and disposed within said stator such that said rotor is adjacent to said stator; a pinion gear; and first and second star gears disposed between said frame and said plate, wherein each of said first and second star gears meshes with said pinion gear and said frame.

134. The [[combination]]orthotic device of claim 133, [[wherein said orthotic device comprises first and second structural elements, and ]]wherein said actuator moves said first structural element relative to said second structural element.



136. The [[combination]]orthotic device of claim 133, wherein each of said first and second star gears contains a plurality of gears rigidly connected to each other.

137. The [[combination]]orthotic device of claim 133, wherein said plate forms a first exterior surface of said actuator, wherein said stator forms at least a portion of a second exterior surface of said actuator which is perpendicular to said first surface, and wherein said second major surface has a larger diameter than said first major surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774